Citation Nr: 0313624	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  93-19 061	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for a skin 
disorder of the feet, pompholyx and dyshidrosis, currently 
evaluated as 30 percent disabling.

2.  Entitlement to service connection for a left wrist 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant, I.D. and R.S.


ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel

INTRODUCTION

The veteran had active military service from October 1975 to 
February 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  

A RO hearing was held in June 1992 and a hearing before a 
member of the Board was held in August 1993.  Transcripts of 
these hearings have been associated with the claims folder.  

In April 1994, the Board remanded the following issues for 
further development: entitlement to service connection for 
arthritis of the knees, a gastrointestinal disorder, a heart 
disorder and hypertension; whether new and material evidence 
had been submitted to reopen a claim of entitlement to 
service connection for arthritis of the left wrist; 
entitlement to a rating in excess of 10 percent for a 
scapulothoracic spine disorder; and entitlement to an 
increased (compensable) rating for a skin disorder of the 
feet.

A travel board hearing was held in September 1998 before the 
undersigned.  A transcript of that hearing has also been 
associated with the claims folder.

In February 1999, the Board denied entitlement to service 
connection for a gastrointestinal disorder, a heart disorder, 
hypertension, and bilateral knee disorders.  The Board also 
denied entitlement to an increased rating for service-
connected scapulothoracic spine disorder.  The Board 
determined that new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for a 
left wrist disorder and remanded the issue of entitlement to 
an increased (compensable) rating for a skin disorder of the 
feet.

In September 2000, the RO increased the evaluation for a skin 
disorder of the feet, pompholyx and dyshidrosis, to 10 
percent, effective February 27, 1988.  In April 2001, the RO 
increased the evaluation to 30 percent effective January 12, 
2001.  In June 2001, the veteran disagreed with the assigned 
effective date for the 30 percent evaluation.  The RO issued 
a statement of the case (SOC) in November 2002 regarding 
entitlement to an earlier effective date.  However, the 
veteran filed a timely appeal to the initial rating for his 
skin disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that evidence to be considered in the 
appeal of an initial assignment of a rating disability was 
not limited to that reflecting the then current severity of 
the disorder.  The Board finds that the June 2001 
correspondence should be considered in conjunction with his 
claim for an increased rating involving staged ratings.  
Therefore, the Board will consider all evidence of record and 
the matter of "an earlier effective date for the 30 percent 
evaluation" is considered a part of the increased rating 
claim.  


REMAND

On the December 2002 VA Form 9 submitted in connection with 
the earlier effective date claim, the veteran indicated that 
he wanted a Board hearing at a local VA office before a 
member of the Board.  The veteran had a travel board hearing 
in September 1998 and presented testimony regarding the issue 
of entitlement to an increased rating for a skin disorder of 
the feet.  However, in view of the additional evidence 
submitted and change in the evaluation, the Board finds a 
request for an additional hearing to be reasonable.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before a member of the Board 
sitting at the RO.  If the veteran is 
agreeable, a videoconference may be 
scheduled in lieu of a travel board 
hearing.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




